DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van der Auwera (US 20200162728 A1).
Regarding claim 1, Van der Auwera teaches a method of intra predicting a block of a picture, comprising: 
obtaining an intra prediction mode of a current block ([0199] According to some examples of this disclosure, video encoder 200 and/or video decoder 300 may determine the intra mode from all intra modes or from a select set of intra modes (e.g., planar, DC, horizontal, vertical), or only a single intra mode can be allowed (e.g., planar).); and 
([0222] In another example, video encoder 200 and/or video decoder 300 may avoid performing explicit clipping when deriving pred(x,y) and the clipping operation may be combined with the clipping operation of PDPC as described above.) when the intra prediction mode is a horizontal intra prediction mode or a vertical intra prediction mode, wherein the clipping operation is not performed when the intra prediction mode is DC mode or planar mode (, PDPC is applied to planar, DC, horizontal and vertical modes without signaling [0034]).

Regarding claim 2, Van der Auwera teaches the method of claim 1, wherein the clipping operation in PDPC is performed only when the intra prediction mode is the horizontal intra prediction mode or the vertical intra prediction mode ([0079] According to aspects of PDPC, the prediction sample pred(x,y) located at (x, y) is predicted with an intra prediction mode (DC, planar, angular) and its value is modified using the PDPC expression for a single reference sample line, e.g., as follows:
pred(x,y)=(wL×R.sub.−1,y+wT×R.sub.x,−1−wTL×R.sub.−1,−1+(64−wL−wT+wTL)×pred(x,y)+32)>>6,  (Eq. 1)).

Regarding claim 7, Van der Auwera teaches an apparatus, comprising: 
one or more processors ([0007] In another example, a device for coding (encoding or decoding) video data includes a memory configured to store video data; and one or more processors implemented in circuitry.); and 
a non-transitory computer-readable storage medium coupled to the one or more processors and storing executable code, which when executed by the processors, configures the apparatus to perform operations according to claim 1 (device may store instructions for the software in a suitable, non-transitory computer-readable medium and execute the instructions in hardware using one or more processors to perform the techniques of this disclosure. [0049]).

Regarding claim 8, Van der Auwera teaches a non-transitory recording medium having instructions stored thereon, which when executed by an apparatus comprising a processing, cause the apparatus to perform operations according to claim 1 for generating a predictive-encoded bit stream decoded by the apparatus and stored by the non-transitory recording medium  (device may store instructions for the software in a suitable, non-transitory computer-readable medium and execute the instructions in hardware using one or more processors to perform the techniques of this disclosure. [0049])..

Claim 5 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van der Drugeon (US 20200092563 A1).
Regarding claim 5, Drugeon teaches a method of intra predicting a block of a picture, comprising: obtaining an intra prediction mode of a current block (the prediction processor may select a method or a mode based on a parameter for use in the above-described encoding process before generating prediction images, and may generate a prediction image according to the method or mode selected. [0228]); and performing position-dependent prediction combination (PDPC) based on a top sample or a left sample when the intra prediction mode is DC mode or planar mode, wherein a top-left sample is not used for position-dependent prediction combination (PDPC) ([0520] A determination process that is different from the one illustrated in FIG. 50 may be used to apply PDPC or edge filtering, and the availability of only some of the reference pixels located above and left of the block may be determined, instead of all the reference pixels).

Claims 9-10, 12, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao (US 10944964 B2).
Regarding claim 9, Zhao teaches a method of intra predicting a block of a picture, comprising: 
obtaining a predicted sample value from one or more reference sample values by intra- prediction using an intra prediction mode (A Predictive picture (P picture) may be one that may be coded and decoded using intra prediction or inter prediction using at most one motion vector and reference index to predict the sample values of each block. A Bi-directionally Predictive Picture (B Picture) may be one that may be coded and decoded using intra prediction or inter prediction using at most two motion vectors and reference indices to predict the sample values of each block. [Col 8 lines 30-40]); 
obtaining values of nearest reference samples located above and to a left of a predicted sample (based on a reference line index signaling a first reference line nearest to a coding unit, [claim 1] Fig. 7-8); 
obtaining at least one additional reference sample value in accordance with the intra prediction mode (The method (900) may further include, based on the intra prediction being applied on the coding unit, applying the PDPC on a second reference line among the plurality of reference lines. [Col 20 lines 5-10]); 
obtaining a thresholded additional reference sample value based on the at least one additional reference sample value (The method (900) may further include determining a threshold index range corresponding to a plurality of intra prediction modes adjacent to a horizontal direction of the coding unit, based on an index of a second reference line among the plurality of reference lines [Col 20 lines 38-47]); 
calculating an additional value from the thresholded additional reference sample value; 
multiplying the predicted sample value by a sample weighting factor to generate a weighted predicted sample value (A prediction sample pred(x,y) located at position (x, y) is predicted using an intra prediction mode (DC, planar, angular) and a linear combination of reference samples, according to the following PDPC expression:
pred(x,y)=(wL×R.sub.−1,y+wT×R.sub.x,−1−wTL×R.sub.−1,−1+(64−wL−wT+wTL)×pred(x,y)+32)>>6,  (Equation 1) [Col 9 lines 20-30]); 
adding the additional value to the weighted predicted sample value to generate a non- normalized predicted sample value  (A prediction sample pred(x,y) located at position (x, y) is predicted using an intra prediction mode (DC, planar, angular) and a linear combination of reference samples, according to the following PDPC expression:
pred(x,y)=(wL×R.sub.−1,y+wT×R.sub.x,−1−wTL×R.sub.−1,−1+(64−wL−wT+wTL)×pred(x,y)+32)>>6,  (Equation 1) [Col 9 lines 20-30]); and 
normalizing the non-normalized predicted sample value to generate a normalized predicted sample value ((Equation 1) [Col 9 lines 20-30]).

Regarding 10, Zhao teaches the method of claim 9, wherein the intra prediction mode is a vertical intra prediction mode, and wherein the at least one additional reference sample value is set equal to a difference between a value of a nearest reference sample located above the predicted sample and a value of a top-left reference sample (A prediction sample pred(x,y) located at position (x, y) is predicted using an intra prediction mode (DC, planar, angular) and a linear combination of reference samples, according to the following PDPC expression pred(x,y)=(wL×R.sub.−1,y+wT×R.sub.x,−1−wTL×R.sub.−1,−1+(64−wL−wT+wTL)×pred(x,y)+32)>>6,  (Equation 1)
(55) where R.sub.x,−1, R.sub.−1,y, represent reference samples located at the top (T) and the left (L) of a current sample (x, y), respectively, and R−1,−1 represents a reference sample located at a top-left (TL) corner of the current block. [Col 9 lines 20-30]).

Zhao teaches the method of claim 9, wherein obtaining the thresholded additional reference sample value comprises: thresholding the additional reference sample value when the intra prediction mode is horizontal intra prediction mode or vertical intra prediction mode to obtain the thresholded additional reference sample value (The method (900) may further include determining a threshold index range corresponding to a plurality of intra prediction modes adjacent to a horizontal direction of the coding unit, based on an index of a second reference line among the plurality of reference lines, [Col 20 lines 38-43]).

Regarding 18, Zhao teaches the method of claim 9, wherein calculating the additional value from the thresholded additional reference sample value comprises: calculating the additional value by multiplying a weighting factor by the thresholded additional reference sample value when the intra prediction mode is either horizontal or vertical (A prediction sample pred(x,y) located at position (x, y) is predicted using an intra prediction mode (DC, planar, angular) and a linear combination of reference samples, according to the following PDPC expression pred(x,y)=(wL×R.sub.−1,y+wT×R.sub.x,−1−wTL×R.sub.−1,−1+(64−wL−wT+wTL)×pred(x,y)+32)>>6,  (Equation 1)
(55) where R.sub.x,−1, R.sub.−1,y, represent reference samples located at the top (T) and the left (L) of a current sample (x, y), respectively, and R−1,−1 represents a reference sample located at a top-left (TL) corner of the current block. [Col 9 lines 20-30])..

Regarding 19, Zhao teaches the method of claim 9, wherein the sample weighting factor is set equal to one when the intra prediction mode is horizontal intra prediction mode or vertical intra prediction mode (For the planar mode, wTL=0, for the horizontal mode, wTL=wT, and for the vertical mode, wTL=wL. The PDPC weights can be calculated with adds and shifts only. A value of pred(x,y) can be computed in a single step using Equation 1. [col 9 lines 35-40]).

Regarding 20, Zhao teaches the method of claim 9, wherein the intra prediction mode is DC intra prediction mode, and the at least one additional reference sample value includes a first additional reference sample value and a second additional reference sample value, and wherein the first additional reference sample value and the second additional reference sample value are obtained by: setting the first additional reference sample value equal to a nearest reference sample located to a left of the predicted sample, and setting the second additional reference sample value equal to a nearest reference sample located above the predicted sample; and wherein calculating the additional value comprises: calculating a weighted sum of a first additional reference sample value and a second additional reference sample value when the intra prediction mode is DC intra prediction mode, wherein the weighted sum is set as the additional value (A prediction sample pred(x,y) located at position (x, y) is predicted using an intra prediction mode (DC, planar, angular) and a linear combination of reference samples, according to the following PDPC expression pred(x,y)=(wL×R.sub.−1,y+wT×R.sub.x,−1−wTL×R.sub.−1,−1+(64−wL−wT+wTL)×pred(x,y)+32)>>6,  (Equation 1)
(55) where R.sub.x,−1, R.sub.−1,y, represent reference samples located at the top (T) and the left (L) of a current sample (x, y), respectively, and R−1,−1 represents a reference sample located at a top-left (TL) corner of the current block. [Col 9 lines 20-30])..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera in view of Zhao (US 10944964 B2)
Regarding claim 3, Van der Auwera teaches the method of claim 1. Van der Auwera does not teach the following limitations, however, in an analogous art, Zhao teaches wherein when predModeIntra is equal to INTRA_ANGULAR18 or INTRA_ANGULAR50, the method comprises applying:

    PNG
    media_image1.png
    92
    755
    media_image1.png
    Greyscale

wherein predModeIntra indicates the intra prediction mode, {x,y} define position of a predicted sample, and wT, wL and wTL are weights associated with reference samples in accordance with a defined position ([col 11 lines 40-50]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Zhao and apply them to Van der Auwera. One would be motivated as such as to simplify the PDPC operation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Van der Auwera in view of Sarwer (CE3-related: Boundary PDPC)

Regarding claim 4, Van der Auwera teaches the method of claim 1. Van der Auwera does not teach the following limitations, however, in an analogous art, Sarwer teaches wherein when predModeIntra is not equal to INTRA_ANGULAR18 or INTRA_ANGULAR50, the method comprises applying:

    PNG
    media_image2.png
    56
    755
    media_image2.png
    Greyscale

wherein predModeIntra indicates the intra prediction mode, {x,y} define position of a predicted sample, and wT and wL are weights associated with reference samples in accordance with a defined position (The prediction sample pred(x,y) located at position (x, y) is predicted using an intra prediction mode (DC, planar, angular) and a linear combination of reference samples according to the PDPC expression [2]:
	pred(x,y) = ( wL × R-1,y + wT × Rx,-1 – wTL × R-1,-1 +  (64 – wL – wT + wTL) × pred(x,y) + 32 )  >>  6,     (1) [1 introduction]).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Sarwer and apply them to Van der Auwera. One would be motivated as such as to simplify the PDPC operation.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Drugeon in view of Zhao (US 10944964 B2)
Regarding claim 6, Drugeon teaches the method of claim 5. Drugeon does not teach the following limitations, however, in an analogous art, Zhao teaches wherein when predModeIntra is equal to INTRA_PLANAR or INTRADC, the method further comprises applying:

    PNG
    media_image3.png
    91
    371
    media_image3.png
    Greyscale

wherein predModeIntra indicates the intra prediction mode, {x,y} define position of a predicted sample, wT, wL and wTL are weights associated with reference samples in accordance with a defined position, and nScale is a scaling parameter (Col 10 lines 25-40).
Zhao and apply them to Drugeon. One would be motivated as such as to simplify the PDPC operation.


Allowable Subject Matter
Claims 11, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486